Case 6:12-cv-00855-RWS Document 1042 Filed 01/27/21 Page 1 of 1 PageID #: 69094




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  VIRNETX INC., LEIDOS, INC.,                       §
                                                    §
                                                    §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                   Plaintiffs,                      §
                                                    §
  v.                                                §
                                                    §
  APPLE INC.;                                       §
                                                    §
                   Defendant.                       §
                                                    §

                                               ORDER
       .
           The Court, having considered Defendant Apple Inc.’s Unopposed Motion to Enter

 Stipulation as Order (Docket No. 1041), has determined that Apple Inc.’s Motion should be

 granted. It is hereby

           ORDERED that Defendant Apple Inc.’s Motion is GRANTED.

           The Clerk of the Court is directed to enter the Stipulated Order on Execution of Judgment

 Against Apple Inc. (Docket No. 1041-1) including its corresponding exhibits (Docket Nos. 1041-

 2, 1041-3 and 1041-4).

           SIGNED this 27th day of January, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
